Exhibit10.1 CROWN MEDIA HOLDINGS, INC. MASTER RECAPITALIZATION AGREEMENT by and among HALLMARK CARDS, INCORPORATED, H C CROWN CORP., HALLMARK ENTERTAINMENT HOLDINGS, INC., CROWN MEDIA HOLDINGS, INC., CROWN MEDIA UNITED STATES, LLC, and THE SUBSIDIARIES OF CROWN MEDIA HOLDINGS, INC. LISTED AS GUARANTORS ON THE CREDIT FACILITY Dated as of February 26, 2010 TABLE OF CONTENTS ARTICLE I. DEFINITIONS Section 1.1. Definitions Section 1.2. Accounting Terms and Determinations ARTICLE II. RECAPITALIZATION Section 2.1. Acknowledgement of Indebtedness. Section 2.2. Mergers and Recapitalization Section 2.3. Reverse Stock Split ARTICLE III. REPRESENTATIONS AND WARRANTIES OF THE COMPANY Section 3.1. Organization of the Company Section 3.2. Authorization and Validity of Agreement. Section 3.3. Capitalization of the Company. Section 3.4. No Conflict or Violation; Consents. Section 3.5. Other Approvals. Section 3.6. SEC Reports and Other Information Section 3.7. Litigation Section 3.8. Brokers and Fees ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF CERTAIN ENTITIES Section 4.1. Representations and Warranties of HCC ARTICLE V. CERTAIN COVENANTS AND AGREEMENTS Section 5.1. Conduct of Business. Section 5.2. Information and Access Section 5.3. Notices of Certain Events Section 5.4. Waiver Agreement and Interim Payment on the HCC Debt. Section 5.5. Information Statement Section 5.6. Certain Provisions Relating to Consents Section 5.7. Stockholder Approvals Section 5.8. Commercially Reasonable Efforts Section 5.9. Further Assurances ARTICLE VI. MUTUAL CONDITIONS Section 6.1. No Injunction or Action Section 6.2. Regulatory Compliance ARTICLE VII. CONDITIONS TO THE DEBTORS' OBLIGATIONS Section 7.1. Representations and Warranties Section 7.2. Compliance with Agreement Section 7.3. Revolving Credit Facility Section 7.4. Corporate Documents ARTICLE VIII. CONDITIONS TO THE HCC LENDERS' OBLIGATIONS Section 8.1. Representations and Warranties Section 8.2. Compliance with Agreement Section 8.3. Proceedings Section 8.4. Corporate Documents Section 8.5. Effective Credit Agreement ARTICLE IX. THE CLOSING Section 9.1. The Closing Section 9.2. Deliveries by the Company at the Closing Section 9.3. Deliveries by HCC at the Closing ARTICLE X. TERMINATION Section 10.1. Termination Section 10.2. Effect of Termination ARTICLE XI. MISCELLANEOUS PROVISIONS Section 11.1. Notices Section 11.2. Amendments Section 11.3. No Waiver Section 11.4. Assignment and Parties in Interest. Section 11.5. Expenses Section 11.6. Entire Agreement Section 11.7. Descriptive Headings Section 11.8. Counterparts Section 11.9. Governing Law; Jurisdiction. Section 11.10.Construction Section 11.11.Severability Section 11.12.Specific Performance () SCHEDULE NUMBERSCHEDULE NAME 1.1(a) Sample Calculation of the Conversion Price, the Conversion Price Shares and the Shares to be issued pursuant to Section 2.2(b)(iii) 1.1(b)Knowledge 3.4Conflicts or Violations 3.7Litigation 3.8Brokers EXHIBITEXHIBIT NAME AForm of Credit Agreement BForm of Second Amended Charter CForm of Certificate of Designation DForm of Stockholders Agreement EForm of HEIC Merger Agreement FForm of HEH Merger Agreement GForm of Third Amended Charter HForm of Registration Rights Agreement IForm of Tax Sharing Agreement Amendment () MASTER RECAPITALIZATION AGREEMENT THIS MASTER RECAPITALIZATION AGREEMENT (the "Agreement"), dated as of February 26, 2010, is entered into by and among Hallmark Cards, Incorporated, a Missouri corporation ("Hallmark Cards"), H C Crown Corp., a Delaware corporation ("HCC" and, together with Hallmark Cards, the "HCC Lenders"), Hallmark Entertainment Holdings, Inc., a Delaware corporation ("HEH"), Crown Media Holdings, Inc., a Delaware corporation (the "Company"), Crown Media United States, LLC, a Delaware limited liability company ("CMUS"), and the subsidiaries of the Company listed as Guarantors on the Credit Facility (the "Guarantors," and, together with the Company and CMUS, the "Debtors"). PRELIMINARY
